Order modified so as to provide that when circumstances so change by development of the neighborhood that the property in question is reasonably susceptible of being applied to a conforming use, then, upon the application of the authorities or any one interested, the gasoline station must be removed; and, as so modified, unanimously affirmed, with costs to respondent. In our opinion, the use of this property for a gasoline station should be only temporary and limited to the present state of development of the neighborhood and should be discontinued when circumstances so change as to reasonably permit a conforming use. (People ex rel. St. Albans-S. Corp. v. Connell, 257 N. Y. 73, 83.) Present — Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ.